
	
		II
		110th CONGRESS
		1st Session
		S. 2447
		IN THE SENATE OF THE UNITED STATES
		
			December 11, 2007
			Mr. Smith (for himself
			 and Mr. Wyden) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To make a technical correction to section 119 of title
		  17, United States Code.
	
	
		1.Permissible secondary
			 transmissions of superstations and network stations by certain cable
			 operatorsSection
			 119(a)(2)(C)(iii) of title 17, United States Code, is amended by striking
			 satellite carrier was making and inserting satellite
			 carrier or any cable operator was making.
		
